MEMORANDUM **
Adela Morales-Jimenez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“U”) decision denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings. See Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001). We deny the petition for review.
Morales-Jimenez’s contention that the IJ violated her due process rights by denying her application for cancellation of removal while her son’s application was pending is unavailing because she has not shown prejudice. See id. Further, substantial evidence supports the BIA’s determination that Morales-Jimenez is ineligible for cancellation of removal because she lacks a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(D).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.